 1   Michael Shipley (SBN 233674)
     michael.shipley@kirkland.com
 2   Matthew Gamsin (SBN 307830)
     matthew.gamsin@kirkland.com
 3   KIRKLAND & ELLIS LLP
     333 South Hope Street
 4   Los Angeles, CA 90071
     Telephone: +1 213 680 8400
 5   Facsimile: +1 213 680 8500
 6   Peter Bibring (SBN 223981)
     pbibring@aclusocal.org
 7   Adrienna Wong (SBN 282026)
     awong@aclusocal.org
 8   ACLU FOUNDATION
     OF SOUTHERN CALIFORNIA
 9   1313 West 8th Street
     Los Angeles, CA 90017
10   Telephone: +1 213 977 9500
     Facsimile: +1 213 977 5297
11
     Novella Coleman (SBN 281632)
12   ncoleman@aclunc.org
     Linda Lye (SBN 215584)
13   llye@aclunc.org
     ACLU FOUNDATION
14   OF NORTHERN CALIFORNIA
     39 Drumm Street
15   San Francisco, CA 94111
     Telephone: +1 415 621 2493
16   Facsimile: + 1 415 255 8437
17   Attorneys for Plaintiff
     ROBERT MITCHELL
18
                               UNITED STATES DISTRICT COURT
19
                               EASTERN DISTRICT OF CALIFORNIA
20

21    ROBERT MITCHELL,
                                               Case No. 1:18-cv-00146-LJO-JLT
22                             Plaintiff,
                                               [PROPOSED] STIPULATED
23            v.                               PROTECTIVE ORDER
                                               (Doc. 24)
24    RONNIE JEFFRIES, in his individual
      capacity; JOHN BISHOP, in his
25    individual capacity; FNU SHERMAN, in
      his individual capacity; and CITY OF
26    BAKERSFIELD,
27                             Defendant.

28
 1   1.     PURPOSES AND LIMITATIONS

 2          Disclosure and discovery activity in this action are likely to involve production of

 3   confidential or private information for which special protection from public disclosure and from use

 4   for any purpose other than prosecuting this litigation may be warranted. The confidential or private

 5   information likely to be produced includes sensitive personal information such as an individual’s

 6   Social Security number, taxpayer identification number, driver’s license number, state-issued

 7   identification number, date of birth, health information identifiable by individual, such as medical

 8   records, and other personal information protected by disclosure by state and federal law. A

 9   protective order is needed to ensure the privacy rights of the parties as to such sensitive personal

10   information in this litigation. Accordingly, the parties hereby stipulate to and petition the court to

11   enter the following Stipulated Protective Order. The parties acknowledge that this Order does not

12   confer blanket protections on all disclosures or responses to discovery and that the protection it

13   affords from public disclosure and use extends only to the limited information or items that are

14   entitled to confidential treatment under the applicable legal principles. The parties further

15   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does not

16   entitle them to file confidential information under seal; Civil Local Rule 141 sets forth the

17   procedures that must be followed and the standards that will be applied when a party seeks

18   permission from the court to file material under seal.

19   2.     DEFINITIONS

20          2.1     Challenging Party: a Party or Non-Party that challenges the designation of

21   information or items under this Order.

22          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

23   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

24   Civil Procedure 26(c).

25          2.3     Counsel (without qualifier): Counsel of Record (as well as their support staff).

26          2.4     Designating Party: a Party or Non-Party that designates information or items in

27   disclosures or in responses to discovery as “CONFIDENTIAL.”

28          2.5     Disclosure or Discovery Material: all items or information, regardless of the medium
                                                        2
 1   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

 2   transcripts, and tangible things), that are produced or generated in disclosures or responses to

 3   discovery in this matter.

 4          2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

 5   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 6   consultant in this action.

 7          2.7     Non-Party: any natural person, partnership, corporation, association, or other legal

 8   entity not named as a Party to this action.

 9          2.8     Counsel of Record: attorneys who are retained to represent or advise a party to this

10   action and have appeared in this action on behalf of that party or are affiliated with a law firm which

11   has appeared on behalf of that party.

12          2.9     Party: any party to this action, including all of its officers, directors, employees,

13   consultants, retained experts, and Counsel of Record (and their support staffs).

14          2.10    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

15   Material in this action.

16          2.11    Professional Vendors: persons or entities that provide litigation support services

17   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

18   storing, or retrieving data in any form or medium) and their employees and subcontractors.

19          2.12    Protected Material: any Disclosure or Discovery Material that is designated as

20   “CONFIDENTIAL.”

21          2.13    Qualified Person: a person to whom a Receiving Party may disclose information or

22   items designated “CONFIDENTIAL,” as defined in section 7.2 below.

23          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

24   Producing Party.

25   3.     SCOPE

26          The protections conferred by this Stipulation and Order cover not only Protected Material (as

27   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

28   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                                                       3
 1   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 2   However, the protections conferred by this Stipulation and Order do not cover the following

 3   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

 4   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

 5   publication not involving a violation of this Order, including becoming part of the public record

 6   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

 7   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

 8   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

 9   Protected Material at trial shall be governed by a separate agreement or order.

10   4.     DURATION

11          Even after final disposition of this litigation, the confidentiality obligations imposed by this

12   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

13   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

14   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

15   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

16   time limits for filing any motions or applications for extension of time pursuant to applicable law.

17   5.     DESIGNATING PROTECTED MATERIAL

18          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

19   Non-Party that designates information or items for protection under this Order must take care to

20   limit any such designation to specific material that qualifies under the appropriate standards. The

21   Designating Party must designate for protection only those parts of material, documents, items, or

22   oral or written communications that qualify – so that other portions of the material, documents,

23   items, or communications for which protection is not warranted are not swept unjustifiably within

24   the ambit of this Order.

25          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

26   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

27   encumber or retard the case development process or to impose unnecessary expenses and burdens on

28   other parties) expose the Designating Party to sanctions.
                                                       4
 1          If it comes to a Designating Party’s attention that information or items that it designated for

 2   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

 3   that it is withdrawing the mistaken designation.

 4          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

 5   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 6   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 7   designated before a Party discloses or produces the material. A Party shall have 14 days from the

 8   receipt of Disclosure or Discovery Materials from a Non-Party to inform the other Party of the

 9   portions of the Materials to be designated “CONFIDENTIAL.”

10          Designation in conformity with this Order requires:

11                (a) for information in documentary form (e.g., paper or electronic documents, but

12   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

13   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

14   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

15   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

16          A Party or Non-Party that makes original documents or materials available for inspection

17   need not designate them for protection until after the inspecting Party has indicated which material it

18   would like copied and produced. During the inspection and before the designation, all of the material

19   made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

20   identified the documents it wants copied and produced, the Producing Party must determine which

21   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

22   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page

23   that contains Protected Material. If only a portion or portions of the material on a page qualifies for

24   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

25   appropriate markings in the margins).

26                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

27   Designating Party identify on the record, before the close of the deposition, hearing, or other

28   proceeding, whenever possible, all protected testimony. A Party may designate portions of
                                                         5
 1   depositions or hearings as containing Confidential Information after transcriptions of the

 2   proceedings. A Party shall have 20 days after receipt of the deposition or hearing transcript to

 3   inform the other Party of the portions of the transcript to be designated “CONFIDENTIAL.”

 4                (c) for information produced in some form other than documentary and for any other

 5   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

 6   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

 7   portion or portions of the information or item warrant protection, the Producing Party, to the extent

 8   practicable, shall identify the protected portion(s).

 9          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

10   designate qualified information or items does not, standing alone, waive the Designating Party’s

11   right to secure protection under this Order for such material. Upon timely correction of a

12   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

13   accordance with the provisions of this Order.

14   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

15          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

16   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

17   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

18   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

19   confidentiality designation by electing not to mount a challenge promptly after the original

20   designation is disclosed.

21          6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

22   by providing written notice of each designation it is challenging and describing the basis for each

23   challenge. The parties shall attempt to resolve each challenge in good faith and must begin the

24   process by conferring directly within 14 days of the date of service of notice. In conferring, the

25   Challenging Party must explain the basis for its belief that the confidentiality designation was not

26   proper and must give the Designating Party an opportunity to review the designated material, to

27   reconsider the circumstances, and, if no change in designation is offered, to explain the basis for the

28   chosen designation. A Challenging Party may proceed to the next stage of the challenge process only
                                                        6
 1   if it has engaged in this meet and confer process first or establishes that the Designating Party is

 2   unwilling to participate in the meet and confer process in a timely manner.

 3   7.       ACCESS TO AND USE OF PROTECTED MATERIAL

 4            7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 5   produced by another Party or by a Non-Party in connection with this case only for prosecuting or

 6   preparing or presenting a defense in this litigation. Such Protected Material may be disclosed only to

 7   the categories of Qualified Persons and under the conditions described in this Order. When the

 8   litigation has been terminated, a Receiving Party must comply with the provisions of section 13

 9   below (FINAL DISPOSITION).

10            Protected Material must be stored and maintained by a Receiving Party at a location and in a

11   secure manner that ensures that access is limited to the Qualified Persons authorized under this

12   Order.

13            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

14   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

15   information or item designated “CONFIDENTIAL” only to a Qualified Person as described below:

16                  (a) the Receiving Party’s Counsel of Record in this action, as well as employees of said

17   Counsel of Record to whom it is reasonably necessary to disclose the information for this litigation;

18                  (b) the officers, directors, and employees of the Receiving Party to whom disclosure is

19   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

20   to Be Bound” (Exhibit A);

21                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

22   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

23   to Be Bound” (Exhibit A);

24                  (d) the court and its personnel;

25                  (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

26   Professional Vendors to whom disclosure is reasonably necessary for this litigation;

27                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably

28   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                                                           7
 1   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

 2   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

 3   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 4   Stipulated Protective Order; and

 5              (g) the author or recipient of a document containing the information or a custodian or

 6   other person who otherwise possessed or knew the information.

 7           No disclosure of Confidential Information to a person other than a qualified person as

 8   described above shall be made except upon the prior express written consent of the party who has

 9   designated the item as Confidential Information or a court order permitting disclosure.

10   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

11           LITIGATION

12           If a Party is served with a subpoena or a court order issued in other litigation that compels

13   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

14   must:

15              (a) promptly notify in writing the Designating Party. Such notification shall include a

16   copy of the subpoena or court order;

17              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

18   other litigation that some or all of the material covered by the subpoena or order is subject to this

19   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

20              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

21   Designating Party whose Protected Material may be affected.

22           If the Designating Party timely seeks a protective order, the Party served with the subpoena

23   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

24   before a determination by the court from which the subpoena or order issued, unless the Party has

25   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

26   expense of seeking protection in that court of its confidential material – and nothing in these

27   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

28   disobey a lawful directive from another court.
                                                       8
 1   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 2          LITIGATION

 3              (a) The terms of this Order are applicable to information produced by a Non-Party in this

 4   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

 5   connection with this litigation is protected by the remedies and relief provided by this Order.

 6   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

 7   protections.

 8              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

 9   Party’s confidential information in its possession, and the Party is subject to an agreement with the

10   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

11                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

12   all of the information requested is subject to a confidentiality agreement with a Non-Party;

13                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

14   this litigation, the relevant discovery request(s), and a reasonably specific description of the

15   information requested; and

16                  (3) make the information requested available for inspection by the Non-Party.

17              (c) If the Non-Party fails to object or seek a protective order from this court within 14

18   days of receiving the notice and accompanying information, the Receiving Party may produce the

19   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

20   seeks a protective order, the Receiving Party shall not produce any information in its possession or

21   control that is subject to the confidentiality agreement with the Non-Party before a determination by

22   the court.1 Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

23   seeking protection in this court of its Protected Material.

24   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

26
27   1
       The purpose of this provision is to alert the interested parties to the existence of confidentiality
     rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
28
     interests in this court.
                                                         9
 1   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

 2   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 3   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

 4   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

 5   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

 6   Be Bound” that is attached hereto as Exhibit A.

 7   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 8          MATERIAL

 9          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

10   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

11   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

12   modify whatever procedure may be established in an e-discovery order that provides for production

13   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), the parties

14   agree that the inadvertent or unintentional disclosure by the Producing Party of Confidential

15   Information, regardless of whether the information was so designated at the time of disclosure, shall

16   not be a waiver in whole or in part of a Designating Party’s claim of confidentiality, either as to the

17   specific information disclosed or any other information on the same or related subject matter.

18   Additionally, the inadvertent or unintentional disclosure by the Producing Party of documents or

19   information subject to the attorney-client privilege, work product immunity, or any other applicable

20   privilege shall not constitute a waiver of, nor prejudice to, any claim that such or related material is

21   Protected Information or protected by the attorney-client privilege, work product immunity, or any

22   other applicable protection.

23          The parties have agreed upon a “clawback” process pursuant to Fed. R. Civ. P. 26(b)(5) and

24   26(f)(3)(D) and reserve their rights to assert privilege as follows. The Producing Party notifies the

25   Receiving Party in writing within ten (10) business days after discovery of an inadvertent production

26   or disclosure. Such inadvertently produced or disclosed documents or information, including all

27   copies thereof, shall be returned to the Producing Party immediately upon request, and the Receiving

28   Party shall immediately destroy any notes or other writing or recordings that summarize, reflect, or
                                                        10
 1   discuss the content of such privileged or Protected Information. No use shall be made of such

 2   documents or information during deposition or at trial, nor shall such documents or information be

 3   provided to anyone who did not already have access to them prior to the request by the Producing

 4   Party that they be returned. In the case of an inadvertently produced or disclosed document, the

 5   Producing Party shall include the Discovery material in a privilege log identifying such inadvertently

 6   produced or disclosed document.

 7          The Receiving Party may move the court for an order compelling production of any

 8   inadvertently produced or disclosed document or information, but the motion shall not assert as a

 9   ground for production the fact of the inadvertent production or disclosure. If (but only if) such a

10   motion to compel relies upon or otherwise discloses the contents of the inadvertently produced or

11   disclosed document or information, the Receiving Party shall seek to file the motion under seal

12   pursuant to Civil Local Rule 141, so long as the Producing Party provides the necessary written

13   application and proposed order for filing under seal pursuant to Civil Local Rule 141. If the

14   Producing Party does not provide the necessary written application and proposed order within five

15   business days of receiving notice of the Receiving Party’s intent to file a motion to compel relying

16   upon or disclosing the contents of the inadvertently produced or disclosed document or

17   information, the Receiving Party may file the Motion to Compel in the public record.

18   12.    MISCELLANEOUS

19          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

20   its modification by the court in the future.

21          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

22   no Party waives any right it otherwise would have to object to disclosing or producing any

23   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

24   Party waives any right to object on any ground to use in evidence of any of the material covered by

25   this Protective Order.

26          12.3    Filing Protected Material. Without written permission from the Designating Party or a

27   court order secured after appropriate notice to all interested persons, a Party may not file in the

28   public record in this action any Protected Material. A Party that seeks to file under seal any Protected
                                                       11
 1   Material must comply with Civil Local Rule 141. If a Receiving Party wants to file Confidential

 2   Information, the Receiving Party shall give notice to the Designating Party not less than five (5) days

 3   prior to filing. Unless the Producing Party gives its written permission to remove the Confidentiality

 4   designation of such documents, which a Party may not unreasonably withhold, the Receiving Party

 5   shall file the Confidential Information under seal pursuant to the procedure set forth in Civil Local

 6   Rule 141 and the document or documents shall remain sealed while in the office of the clerk so long

 7   as it retains its status as Confidential. The Producing Party shall either give its written permission to

 8   remove the Confidentiality designation, or provide the necessary written application and proposed

 9   order for filing under seal pursuant to Civil Local Rule 141, within five (5) business days of

10   receiving notice of intent to file from the Receiving Party.

11          Protected Material may only be filed under seal pursuant to a court order authorizing the

12   sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 141, a sealing order

13   will issue only upon the showing required by applicable law. If the court denies a Party’s request to

14   file Protected Material under seal pursuant to Civil Local Rule 141, then the Party may file the

15   information in the public record pursuant to Civil Local Rule 141(e) unless otherwise instructed by

16   the court.

17          12.4    The parties agree that they shall be bound by this Stipulation upon signing by counsel

18   and shall protect any and all Confidential Information as provided herein even if this Stipulation is

19   not approved by the court. In the event that the court denies approval of this Stipulation as

20   submitted, any party receiving Confidential Information shall within 30 days, at the election of the

21   Receiving Party, either destroy or return all Confidential Information to the Producing Party as

22   provided in Section 13 (FINAL DISPOSITION) herein and shall confirm in writing that the

23   materials the Party returns or destroys constitute all the Confidential Information, including copies

24   thereof, in that Party’s possession, custody or control.

25          12.5    Any Party named, served and appearing in this action after the date this Order is

26   entered shall be bound by its terms, effective once the Order has been served upon such Party, unless

27   the Court orders otherwise on good cause shown. Any Party who causes another Party to be added to

28   this action after the entry of this Order shall serve that new Party with a copy of this Order and any
                                                       12
 1   subsequent amendments to it at the time it serves its pleading and summons.

 2   13.    FINAL DISPOSITION

 3          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 4   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 5   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 6   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 7   the Protected Material is returned or destroyed, the Receiving Party must submit a written

 8   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

 9   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

10   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

11   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

12   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

13   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

14   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

15   and expert work product, even if such materials contain Protected Material. Any such archival copies

16   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

17   Section 4 (DURATION).

18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

19

20   DATED: ________________________            _____________________________________
                                                     Matthew Gamsin
21                                                   Attorneys for Plaintiff
22

23
     DATED: ________________________            _____________________________________
24                                                   Michael G. Marderosian
                                                     Heather S. Cohen
25                                                   Attorneys for Defendant
26
27

28
                                                       13
 1
     IT IS SO ORDERED.
 2

 3     Dated:   October 9, 2018        /s/ Jennifer L. Thurston
                                   UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                  14
 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Eastern

 6   District of California on ____________________ in the case of Mitchell v. Jeffries et al., Case No.

 7   1:18-cv-00146-LJO-JLT. I agree to comply with and to be bound by all the terms of this Stipulated

 8   Protective Order and I understand and acknowledge that failure to so comply could expose me to

 9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

10   any manner any information or item that is subject to this Stipulated Protective Order to any person

11   or entity except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Eastern District

13   of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such

14   enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26
27

28
                                                       15
